Citation Nr: 0733370	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for epilepsy.  


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing before a Decision Review 
Officer at the RO in November 2005.  A transcript of that 
hearing is associated with the claims file.  


FINDING OF FACT

Competent medical evidence does not suggest the veteran's 
epilepsy is causally related to his military service.


CONCLUSION OF LAW

Epilepsy was not incurred in or aggravated by service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in 
December 2005, after the initial adjudication of his claim in 
the September 2004 rating decision at issue.  But in 
Pelegrini II, the Court clarified that in these types of 
situations, where the veteran did not receive VCAA notice 
until after the initial adjudication of his claim, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  The Court more recently addressed what 
must occur when there are these type timing errors in 
provision of the VCAA notice, to avoid unduly prejudicing the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Here, the RO readjudicated the claim and sent him a 
supplemental statement of the case (SSOC) in November 2006, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the notice.  Therefore, there 
is no prejudice to the veteran because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the December 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and a report of VA examination 
addressing the etiology of the claimed condition - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Certain diseases, including epilepsy, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to Hickson element (1) medical evidence of a 
current disability, the July 2006 VA examination resulted in 
a diagnosis of seizure disorder on subtherapeutic levels of 
anticonvulsant.  Hickson element (1) therefore has been 
satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the service medical records are negative for 
complaint of or treatment for seizures.  Moreover, the 
medical records do not suggest the presence of epilepsy 
within a year of the veteran's discharge from service.  In 
this regard, the Board acknowledges a January 1972 private 
hospital record which indicated that the veteran had had four 
convulsive seizures beginning with an attack in December 
1970; however, this is outside the one year presumptive 
period.  Therefore, the statutory presumption pertaining to 
epilepsy specifically is not applicable in this case.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).

The Board also notes that the claims file contains a November 
2005 statement from the veteran's wife which states "I am 
witness for [the veteran,] I have been with him since his 
first seizure which was noted in September 1969.  Dr. Welty 
report states he had epilepsy."  Upon review, the Board 
notes that the veteran's wife does not contend that she 
personally witnessed the alleged 1969 seizure, but simply 
states that she is a witness for the veteran that Dr. Welty 
found that he had epilepsy in September 1969.  However, 
insofar as her statement is meant to convey that she actually 
witnessed seizure activity in September 1969, the Board notes 
that the veteran's wife is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran's 
wife is competent to provide evidence of visible symptoms, 
she is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Given the above, the Board finds that Hickson element (2) has 
not been met.  

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The veteran was afforded a VA epilepsy and narcolepsy 
examination in July 2006.  The VA examiner indicated that the 
claims file was reviewed.  Following clinical evaluation, the 
VA examiner noted that the medical record showed no evidence 
of seizures occurring in 1969 and that although the veteran's 
wife contended that she was witness to the first episode of 
seizure in September 1969, she failed to note symptoms or 
behavior of the presumed seizure-like activity in her 
statement.  As such, the VA examiner concluded that he was 
unable to find that the veteran's epilepsy was manifested 
within a year of his discharge from active service without 
resorting to mere speculation.  

The Board observes that entitlement to service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2007).  A number of Court cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).

In this case at hand, the record is devoid of any medical 
opinion which, other than on a speculative basis, relates the 
veteran's current epilepsy to his military service.  The 
speculative opinion provided by the VA examiner, standing 
alone, does not create a reasonable doubt in this case.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  (Emphasis added).  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.

To the extent the veteran, himself, contends that his 
epilepsy is related to his military service, it is now well 
established that laymen without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  These statements 
offered in support of the veteran's claims are not probative 
of a nexus between his claimed disability and military 
service.

In summary, as Hickson elements (2) and (3) have not been 
satisfied, the veteran's claim of entitlement to service 
connection for epilepsy must be denied.  The preponderance of 
the evidence is not favorable to the veteran's claim, and 
there exists no reasonable doubt to resolve in his favor.  38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Entitlement to service connection for epilepsy is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


